 Case 2:19-cv-00124-WCB Document 2 Filed 04/16/19 Page 1 of 1 PageID #: 127



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

                                               §
LONGHORN HD LLC.,                              §
                             Plaintiff,        §        Case No. 2:19-cv-124
                                               §
           v.                                  §        JURY TRIAL DEMANDED
                                               §
FORTINET INC.,                                 §
                                               §
                             Defendant.        §
                                               §

                  PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Longhorn HD LLC. states that its parent

corporation is Alpha Alpha Intellectual Partners LLC.

Dated: April 16, 2019                              Respectfully submitted,

                                                    /s/ Alfred R. Fabricant
                                                   Alfred R. Fabricant
                                                   NY Bar No. 2219392
                                                   Email: afabricant@brownrudnick.com
                                                   Peter Lambrianakos
                                                   NY Bar No. 2894392
                                                   Email: plambrianakos@brownrudnick.com
                                                   Vincent J. Rubino, III
                                                   NY Bar No. 4557435
                                                   Email: vrubino@brownrudnick.com
                                                   John A. Rubino
                                                   NY Bar No. 5020797
                                                   Email: jrubino@brownrudnick.com
                                                   BROWN RUDNICK LLP
                                                   7 Times Square
                                                   New York, NY 10036
                                                   Telephone: (212) 209-4800
                                                   Facsimile: (212) 209-2801

                                                   ATTORNEYS FOR PLAINTIFF
                                                   LONGHORN HD LLC.
